Citation Nr: 1003156	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  05-23 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to March 
1985.  He also had an additional period of service from March 
1985 to October 1988 that was found to be dishonorable for VA 
purposes.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Anchorage, Alaska.

The Veteran provided testimony at a May 2006 hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file.  The matter on 
appeal was remanded to the Agency of Original Jurisdiction in 
February 2007 for further development and adjudication. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Veteran had honorable active service from March 1979 to 
March 1985.  

The Veteran also had a period of service from March 1985 to 
October 1988 but for that period of service was discharged 
under conditions other than honorable.  A July 2003 RO 
administrative decision found that the period of service from 
March 1985 to October 1988 was dishonorable for VA purposes.   
Consequently, the period of service from March 1985 to 
October 1988 is not recognized for VA compensation benefits 
purposes, insofar as VA disability compensation is not 
payable based on this period of service.  See 38 U.S.C.A. §§ 
101(2), 101(18); 38 C.F.R. § 3.12(a).

At the Veteran's February 1979 service entrance examination, 
the low back was evaluated as normal.  The service treatment 
records for the Veteran's period of service from March 1979 
to March 1985 show treatment for low back problems.  A July 
1980 treatment entry notes that he complained of low back 
pain for two weeks.  He reported a history of back pain as a 
civilian that was treated by a chiropractor.  The assessment 
was muscle strain.  An August 1980 entry also notes that the 
Veteran complained of lower back pain.  The assessment is 
somewhat illegible, but appears to refer to a normal exam.  
An August 1981 entry indicates that the Veteran complained of 
low back pain and relates an assessment that includes low 
back strain.  A February 1984 treatment entry notes that the 
Veteran complained of low back pain for one day.  The Veteran 
related no history of trauma or injury.  There were no signs 
or symptoms of deformities, discoloration or swelling.  On 
examination the muscles on the left side of the lower back 
felt tight.  The assessment was muscle spasm/strain.  A 
February 1985 reenlistment examination report includes a 
notation that the Veteran's spine and other musculoskeletal 
systems were normal.  

The service treatment records for the Veteran's period of 
dishonorable service from March 1985 to October 1988 include 
three entries of treatment for low back pain in December 
1987.  When seen on December 16, 1987, the Veteran indicated 
he had periodic muscle strain from heavy lifting.  He 
complained of low back pain for one day and a history of back 
pain for the past two years.  Notations appear to indicate a 
positive straight leg test and positive findings with respect 
to the right paraspinal muscles.  After examination the 
diagnosis was a muscular low back strain.  On consultation 
for physical therapy on December 17, 1987, it had been 
requested that the Veteran be evaluated for chronic low back 
pain.  The Veteran provided a history that the low back pain 
began when lifting a heavy object while bending at the waist.  
He related episodes of low back pain associated with flexion.  
He also related "spasm like" changes from the low to mid 
1/3 of his spine (quotes in original).  The consulting 
clinician's diagnosis was low back pain.  

At physical therapy on December 23, 1987, the Veteran 
provided a history of having low back pain while playing 
football in 1982.  Though the notes are not entirely legible, 
the assessment was low back pain.  Although barely legible, 
there also appear to be notations on the assessment line of 
the treatment report having to do with a reduction in low 
back pain and a normal junction.  The December 1987 records 
of treatment are the only entries from the Veteran's second 
period of service pertaining to low back complaints or 
symptoms.

Post-service private and VA treatment records, as well as 
records from Elmendorf Air Force Base, show treatment for 
variously diagnosed low back problems, for which a 
laminectomy, L4-5, was performed in 1991.  Such records also 
refer to an intercurrent back injury in 1998.  An October 
2003 VA treatment entry related an assessment that included 
status post herniated disk syndrome.  

There was also testimony presented at the hearing before the 
Board to the effect that the Veteran received workers' 
compensation benefits, although, on remand in February 2007, 
VA was unable to obtain the records described by the Veteran, 
and in April 2008 a VA examiner expressed doubt as to the 
Veteran's account of having received workers' compensation 
benefits for a low back injury, noting that the Veteran had 
reported to a physiatrist that he had been struck by a 2 x 4 
in the subscapular area of the thoracic spine and experienced 
upper arm rather than low back problems.  

At the April 2008 VA examination, the examiner, after 
reviewing the claims file, taking a history from the Veteran, 
and conducting a thorough physical examination of the 
Veteran's low back, opined that it was less likely as not 
that the Veteran had a significant injury to the lower back 
while on active duty.  He noted that three entries in the 
service treatment records from July 1980 to August 1980 
relate to back strain and that over the time frame from 1979 
to 1985, there was no other mention of low back pain and 
never a mention of lumbar injury.  The examiner further noted 
that the Veteran's service exit examination and routine 
formal examinations were also absent any entries of lower 
back pain or abnormal findings.  The examiner elaborated that 
the Veteran's onset of low back pain "was in 1989 and on a 
more likely than not basis occurred as a civilian and well 
after his term of active service had expired."

With respect to the April 2008 VA examination, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Unfortunately, in this case, the VA examiner overlooked the 
service treatment records for low back pain dated in August 
1981, February 1984, and December 1987, as described above.  
These records were found by the Board apart from the other 
relevant treatment records, in a separate service department 
envelope from the envelope apparently reviewed by the VA 
examiner.  

Though the December 1987 records are from the Veteran's 
dishonorable period of service, they do reflect that he had 
chronic back pain as of December 1987, and at that time a 
two-year history of back pain; this could support a finding 
of an onset date well prior to the estimated onset date of 
low back pain of 1989 expressed by the VA examiner.  Further, 
the December 1987 records also indicate a history of back 
pain while playing football in 1982, which would be during 
the Veteran's period of honorable active service.  

Moreover, the service treatment records indicating low back 
pain in August 1981 and February 1984 significantly undercut 
a major premise for the VA examiner's medical opinion 
rationale, that "[t]hree entries in [July 1980] and [August 
1980] relate to back strain and over a timeframe of 1979 to 
1985, there is no other mention of low back pain and never a 
mention of lumbar injury."

In light of the foregoing, the Board finds that the April 
2008 VA examination report is not adequate for the purpose of 
adjudication of the Veteran's claim for service connection 
for low back disability.  The claims file should be returned 
to the VA examiner who conducted the April 2008 examination, 
if practicable, or another VA examiner if need be, so that 
the examiner may review the August 27, 1981, February 15, 
1984, December 16, 1987, December 17, 1987, and December 23, 
1987, service treatment records, previously not considered in 
the April 2008 VA examination medical opinion.  See 38 
U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (VA medical opinion inadequate where examiner failed 
to review prior medical records). 

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to 
the VA examiner who conducted the April 
2008 examination, if practicable, or 
another VA examiner if need be.  The 
examiner must carefully review the August 
27, 1981, February 15, 1984, December 16, 
1987, December 17, 1987, and December 23, 
1987, service treatment records of 
treatment for complaints of low back pain, 
which were not previously considered in 
the April 2008 VA examination medical 
opinion.  

(In addition the examiner should review 
the February 1979 service entrance, 
February 1985 reenlistment, and August 
1988 service discharge examination reports 
and the previously considered service 
treatment records indicating treatment for 
low back pain in July and August 1980.)

The examiner should amend or revise the 
April 2008 VA examination report, as 
appropriate in light of his findings.

If the reviewing clinician determines that 
further examination of the Veteran is 
required to render the medical opinion 
requested by the Board, such an 
examination should be scheduled.

The examiner should diagnose all current low 
back disabilities.  Based on a review of 
historical records and generally accepted 
medical principles, the examiner should 
provide a medical opinion, with adequate 
rationale, as to whether it is at least as 
likely as not (50 percent or greater 
possibility) that any current low back 
disorder had its onset during the Veteran's 
period of honorable service from March 1979 
to March 1985.  It is also requested that, to 
the extent possible, the examiner distinguish 
between back disability resulting from post-
service injuries or causes and any back 
disorder attributable to service.  

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

If an opinion cannot be provided without 
resorting to pure speculation, it should be 
so stated, although a complete rationale must 
be provided for any such conclusion.  

2.  Thereafter, the RO should review the 
Veteran's claim for service connection for 
low back disability.  If the claim is denied, 
a supplemental statement of the case should 
be issued to the Veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

